Exhibit 12 COMPUTER SCIENCES CORPORATION Ratio of Earnings to Fixed Charges (Dollars in Thousands) The following table sets forth information regarding our ratio of earnings to fixed charges for the periods shown.In calculating the ratio of earnings to fixed charges, earnings represent the sum of (i) income from continuing operations before income taxes and minority interest, (ii) (income)/loss for equity method investees, (iii) fixed charges, (iv) amortization of capitalized interest, (v) distributed income of equity method investees and (vi) our share of pre-tax losses in equity method investees, minus interest capitalized.Fixed charges represent the sum of (i) interest expensed and capitalized, (ii) amortized premiums, discounts and capitalized expenses related to indebtedness, (iii) estimated interest within rental expense and (iv) preference security dividend requirements of consolidated subsidiaries. Fiscal Year Ended April 3, March 28, March 30, March 31, April 1, 2009 2008 2007 2006 2005 Ratio of earnings to fixed charges 4.74 3.72 2.75 4.01 3.40 Earnings Adjusted income before taxes (1) $ 941,916 $ 919,525 $ 607,940 $ 761,290 $ 703,906 Plus: Fixed Charges 248,663 331,493 336,460 248,303 287,121 Plus: Other Expenses (Income)/loss for equity method investees (15,497 ) (12,721 ) (13,148 ) (11,149 ) (8,168 ) Amortization of capitalized interest 212 264 264 310 310 Distributed income of equity method investees 12,066 11,319 10,134 10,062 3,587 Minority interest (8,345 ) (14,346 ) (14,788 ) (10,639 ) (11,374 ) Preference security dividend requirements of consolidated subsidiaries (628 ) (801 ) (782 ) (591 ) (409 ) Total earnings $ 1,178,387 $ 1,234,733 $ 926,080 $ 997,586 $ 974,973 Fixed charges Interest expense (2) $ 260,493 $ 185,400 $ 217,900 $ 145,100 $ 173,700 Imputed interest on operating leases(3) 104,367 107,100 115,033 99,867 110,267 Tax Interest (120,523 ) 35,300 Amortized premiums, discounts and capitalized expenses related to indebtedness 3,698 2,892 2,745 2,745 2,745 Preference security dividend requirements of consolidated subsidiaries 628 801 782 591 409 Total fixed charges $ 248,663 $ 331,493 $ 336,460 $ 248,303 $ 87,121 Ratio of earnings to fixed charges 4.74 3.72 2.75 4.02 3.40 Lease rental expense $ 313,100 $ 321,300 $ 345,100 $ 299,600 $ 330,800 (1) Adjusted income before taxes excludes minority interest in consolidated subsidiaries and (income)/loss for equity method investees. (2) Interest expense according to periodic filings. (3) Imputed interest on operating leases is estimated to be one-third of current fiscal year lease rental expense.
